                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                             )
UNITED STATES OF AMERICA,                    )          CASE NO. 5:19cr11
                                             )
                       Plaintiff,            )          JUDGE DAN AARON POLSTER
                                             )
        vs.                                  )          ORDER ACCEPTING PLEA
                                             )          AGREEMENT, JUDGMENT AND
BRIAN ISAEL VELAZQUEZ-MATA,                  )          REFERRAL TO U.S. PROBATION
                                             )          OFFICE
                       Defendant(s).         )
                                             )

This case is before the Court on a Report and Recommendation filed by United States Magistrate

Judge William H. Baughman, Jr., regarding the change of plea hearing of Brian Isael Velzquez-

Mata which was referred to the Magistrate Judge with the consent of the parties.

        On August 22, 2019, the Government filed a two count Superseding Information,

charging Defendant Velzquez-Mata with Delivery of Firearms and Ammunition to Common

Carrier without Written Notice for Transportation or Shipment in Interstate Commerce to

Unlicensed Person and Illegal Alien in Possession of Firearms and Ammunition, in violation of

Titles 18 U.S.C. § 922(e) and 924(a)(1)(d) and 18 U.S.C. § 922(g)(5)(a). Defendant Velazquez-

Mata was arraigned on the Superseding Information on August 22, 2019, and entered a plea of

guilty to Count 2ss of the Superseding Information. Magistrate Judge William H. Baughman,

Jr., received Defendant Velazquez-Mata’s plea of guilty to Count 2ss of the Superseding

Information and issued a Report and Recommendation (“R&R”), concerning whether the plea

should be accepted and finding of guilty entered.

        Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days

after it was issued.
       On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Brian Isael Velazquez-Mata is found to be competent to enter a plea and to understand his

constitutional rights. He is aware of the charges and of the consequences of entering a plea.

There is an adequate factual basis for the plea. The Court finds the plea was entered knowingly,

intelligently, and voluntarily. The plea agreement is approved.

       Therefore, Defendant Brian Isael Velazquez-Mata is adjudged guilty of Count 2ss of the

Superseding Information, Illegal Alien in Possession of Firearms and Ammunition, in violation

of Title 18 U.S.C. § 922(g)(5)(a). This matter was referred to U.S. Pretrial Services and

Probation for the completion of a pre-sentence investigation and report. Sentencing will take

place on December 3, 2019 at 12:00 p.m. in Courtroom 18B, Carl B. Stokes United States Court

House, 801 West Superior Avenue, Cleveland, OH.

       IT IS SO ORDERED.



                                                     s/Dan Aaron Polster 9/10/2019
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT JUDGE
